[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 2, 2008
                              No. 08-13462                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 94-14060-CR-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RICKY EUGENE PATTERSON,
a.k.a. Alvin Patterson,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (December 2, 2008)

Before BIRCH, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Stephen J. Golembe, appointed counsel for Ricky Eugene Patterson, has
filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguably meritorious issues, counsel’s motion to withdraw is

GRANTED, and we AFFIRM.




                                          2